United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-3059                                                 September Term, 2020
                                                            FILED ON: JUNE 4, 2021

UNITED STATES OF AMERICA,
                   APPELLEE

v.

KEVIN JOHNSON,
                      APPELLANT


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:02-cr-00310)


        Before: SRINIVASAN, Chief Judge, and PILLARD and RAO, Circuit Judges.

                                       JUDGMENT

        This appeal was considered on the record from the United States District Court and on the
briefs and oral argument of the parties. The panel has accorded the issues full consideration and
has determined that they do not warrant a published opinion. See D.C. Cir. R. 36(d). It is hereby

       ORDERED AND ADJUDGED that the order of the district court be VACATED and that
the case be REMANDED to the district court for further proceedings consistent with this
judgment.

        Appellant Kevin Johnson was convicted of federal drug and firearm possession crimes in
2002. He was sentenced to 322 months of imprisonment based on his classification as a career
offender under the Sentencing Guidelines. In 2020, Johnson filed a motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A). He contended that his release was warranted primarily
because of the COVID-19 pandemic, his age (he was 59 years old at the time), and his medical
conditions. Johnson also noted that he would have received a significantly shorter sentence had
he been sentenced under this court’s decision in United States v. Winstead, 890 F.3d 1082, 1090–
91 (D.C. Cir. 2018), which held that inchoate drug crimes do not qualify as prior convictions for
purposes of classifying a defendant as a career offender. The district court denied Johnson’s
motion.
                                               1
         18 U.S.C. § 3582(c)(1)(A) states, as relevant here, that a district court “may reduce the
term of imprisonment” if it finds that “extraordinary and compelling reasons warrant such a
reduction” and “that such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission.” Before 2018, only the Director of the Bureau of Prisons could file
motions for compassionate release. See 18 U.S.C. § 3582(c)(1)(A) (2002). Accordingly, the
relevant policy statement issued by the Sentencing Commission applied “[u]pon motion of the
Director of the Bureau of Prisons.” U.S. Sentencing Guidelines Manual (U.S.S.G.) § 1B1.13. But
in 2018, Congress enacted the First Step Act, which, among other things, amended 18 U.S.C.
§ 3582(c)(1)(A) to permit defendants themselves to file compassionate release motions. See Pub.
L. No. 115-391, 132 Stat. 5194 (2018). The Sentencing Commission has lacked a quorum since
then, however, and has not updated the policy statement to reflect that defendants may now file
compassionate release motions. United States v. McCoy, 981 F.3d 271, 282 & n.6 (4th Cir. 2020).

          On appeal, Johnson contends that the district court erred by treating the Sentencing
Commission’s policy statement as binding on its determination of whether compassionate release
was warranted. Johnson argues that the policy statement is not binding in the case of a defendant-
initiated (as opposed to a Bureau-of-Prisons-initiated) motion for compassionate release. In that
situation, Johnson submits, U.S.S.G. § 1B1.13, by its plain language, is not an “applicable policy
statement” within the meaning of 18 U.S.C. § 3582(c)(1)(A). Johnson further contends that,
because the district court erroneously assumed that the policy statement was binding, the court
failed to consider and appropriately weigh whether the circumstances of Johnson’s case presented
“extraordinary and compelling reasons” warranting a sentence reduction.

        While Johnson’s appeal was pending, this court decided United States v. Long, --- F.3d ---
-, No. 20-3064, 2021 WL 1972245 (D.C. Cir. May 18, 2021). Long held that the district court in
that case had committed plain error when it treated U.S.S.G. § 1B1.13 as binding in a defendant-
initiated compassionate release motion. Id. at *14.

        We have jurisdiction over Johnson’s appeal. Id. at *3–5. We ordinarily review a district
court’s decision on a motion for compassionate release for abuse of discretion, but we review
claims not raised before the district court for plain error. Id. at *6.

        As an initial matter, the government contends that we should not address the merits of
Johnson’s claims because he invited the district court to apply the policy statement. We rejected
the same argument in Long, and that holding governs us here. “[U]nder the invited error doctrine
[ ] a party may not complain on appeal of errors that he himself invited or provoked the district
court to commit.” United States v. Driscoll, 984 F.3d 103, 112 (D.C. Cir. 2021) (internal quotation
marks and citations omitted). But invited error must “involve[] intentional strategic gambit[s]
designed to induce the trial court to take a desired action.” Long, 2021 WL 1972245, at *7 (internal
quotation marks omitted and second alteration in original). Here, Johnson did not invite the error
he now alleges. He may have made a mistake by suggesting that his motion should be granted
because he satisfied the policy statement’s criteria. But Johnson “never affirmatively argued that
the statement was applicable to defendant motions under the First Step Act nor urged the district
court to apply it as controlling.” Id.

                                                 2
       Johnson did, however, forfeit the argument that the district court was not bound by the
policy statement. While his motion obliquely referenced district court cases in which courts
recognized that they were not bound by the policy statement, “[t]hose passing references . . . are
not enough to raise [the] issue for our review.” United States v. Miller, 799 F.3d 1097, 1108 (D.C.
Cir. 2015) (alteration and internal quotation marks omitted). Because the argument was forfeited,
we review it for plain error. See Fed. R. Crim. P. 52(b).

        “Under plain error review, we may reverse only if (1) the district court committed error;
(2) the error is plain; (3) the error affects the defendant’s substantial rights; and (4) the error
seriously affects the fairness, integrity, or public reputation of judicial proceedings.” Long, 2021
WL 1972245, at *6 (internal quotation marks omitted). Long held that those four requirements
were satisfied in a case that, like this one, involved a defendant-initiated motion for compassionate
release. Id. at *14. Long points the way to our concluding that the four requirements are met here
as well.

        First, the district court erred in considering itself bound by the policy statement. In
describing the applicable legal standard, the court referenced U.S.S.G. § 1B1.13 as “setting forth
the Commission’s policy statement.” A. 124. And the court reasoned that, when determining
whether Johnson had demonstrated “extraordinary and compelling reasons” warranting release,
“[s]uch reasons include, at minimum, those circumstances defined in the Guidelines.” Id. at 125
(citing U.S.S.G. § 1B1.13). Those statements indicate that the district court understood the policy
statement to set out the type of circumstances that would qualify as “extraordinary and compelling
reasons” warranting compassionate release. But as we held in Long, “if a compassionate release
motion is not brought by the Director of the Bureau of Prisons, U.S.S.G. § 1B1.13, by its own
terms, is not applicable.” 2021 WL 1972245, at *9.

        Second, the error was plain. “Generally an error is plain if it contradicts circuit or Supreme
Court precedent.” In re Sealed Case, 573 F.3d 844, 851 (D.C. Cir. 2009). And we assess whether
an error is plain as of “the time of appellate review.” Henderson v. United States, 568 U.S. 266,
269 (2013). Because Long held that a district court plainly errs when it treats the policy statement
as binding in connection with defendant-initiated motions, the second prong of the plain error
framework is satisfied here as well. See 2021 WL 1972245, at *10–12.

        Third, the error affected Johnson’s substantial rights. In Long, we reasoned that, because
“‘the record [wa]s silent as to what the district court might have done had it considered the correct’
factors, the district court’s reliance on an incorrect Guidelines policy statement [wa]s ‘suffic[ient]
to show an effect on [Long’s] substantial rights.’” 2021 WL 1972245, at *14 (quoting Molina-
Martinez v. United States, 136 S. Ct. 1338, 1347 (2016)). The same is true here: the district court
considered itself bound by the policy statement, and “the record is silent as to what the district
court might have done had it considered the correct” factors. Molina-Martinez, 136 S. Ct. at 1347.

       In addition, Johnson identifies a further reason to conclude that the error affected his
substantial rights. Because one of Johnson’s past crimes that led to his treatment as a career
offender at his initial sentencing was an inchoate drug offense, he would not have been considered

                                                  3
a career offender had he been sentenced under Winstead, 890 F.3d at 1090–91: had the sentencing
judge read U.S.S.G. § 4B1.1 as we did in Winstead, Johnson would have been subject to a
recommended sentence of less than half of that applied by the district court. And because
intervening judicial interpretations of statutes or Guidelines are not listed in the policy statement
as criteria that can justify the grant of compassionate release, see U.S.S.G. § 1B1.13, the district
court’s treatment of the policy statement as binding precluded the court from considering the effect
of Winstead on Johnson’s motion. While the implications of Johnson’s argument based on
Winstead for his motion for compassionate release are for the district court to consider in the first
instance, the availability of that argument in the circumstances of this case bolsters our conclusion
that the treatment of the policy statement as binding affected Johnson’s substantial rights.

        Fourth, the district court’s mistaken treatment of the policy statement as binding seriously
affects the fairness, integrity, or public reputation of judicial proceedings. The Supreme Court has
explained that the “risk of unnecessary deprivation of liberty particularly undermines the fairness,
integrity, or public reputation of judicial proceedings in the context of a plain Guidelines error
because of the role the district court plays” in sentencing “and the relative ease of correcting the
error.” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1908 (2018). Invoking that rationale,
Long held that the fourth plain-error factor was satisfied when the district court’s erroneous
treatment of the policy statement as binding led the court to forgo considering whether the
particular circumstances raised by the defendant’s motion justified a sentence reduction. 2021 WL
1972245, at *14. The same reasoning applies here.

       On remand, the district court should assess whether Johnson has demonstrated
“extraordinary and compelling reasons” warranting a sentence reduction under 18 U.S.C.
§ 3582(c)(1)(A), without treating U.S.S.G. § 1B1.13 as binding. The court thus may consider
Johnson’s argument based on Winstead, as well as other grounds that he contends justify a sentence
reduction.

        Pursuant to D.C. Circuit R. 36(d), this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate until seven days after resolution of any timely petition
for rehearing or rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41(b).

                                           Per Curiam


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:    /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk




                                                 4